Exhibit 13 2009 ANNUAL REPORT CITIZENS COMMUNITY BANCORP, INC. TABLE OF CONTENTS A Message from the Board of Directors 1 Selected Consolidated Financial Information 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Consolidated Financial Statements 34 Stockholder Information 86 Corporate Information 88 FROM YOUR BOARD OF DIRECTORS Dear Fellow Stockholders When the banking crisis hit the economy in the fall of 2008, the company’s Board of Directors embarked upon an initiative to prepare the bank to withstand the challenges that might befall the bank as a result of the crisis.It was difficult to anticipate where the most severe challenges might come from, but the Board acted proactively in working with management to radically improve operational efficiencies, reduce expenditures and enhance revenues from operations. For fiscal 2009 our company experienced a net after-tax loss of $3.2 million. Like many other financial institutions across the country, the net loss was driven by a $4.3 million net after-tax loss on non-agency residential mortgaged backed securities.We continue to aggressively monitor this portfolio, but with further economic deterioration, we may experience additional write-downs in fiscal year 2010. However, the core business model of our bank remains very strong.Our company set lending records for the fiscal year ending September 30, 2009.In July we finished the in-store branch expansion that had been previously announced.Since March 2008, the company expanded into 17 in-store branches in Wisconsin and Minnesota, including six that opened in the period from March 2009 through July 2009.These branches continue to perform as we expected and have contributed to our loan and deposit growth for fiscal year 2009. Our total assets for fiscal 2009 increased by $95.4 million to $575.4 million.Our loans increased by $72.0 million to $442.0 million, of which $53.0 million came from our in-store branches.Deposits increased by$112.1 million to $409.3 million, of which $101.0 million came from our in-store branches.With our branch expansion now complete, we expect these new branches to begin to mature and drive income to the bottom line of our company. Our non-performing assets for fiscal year-end 2009 increased to $6.4 million up from $3.3 million at fiscal year-end 2008.Whereas we have seen a rise in delinquent accounts our charge-offs increased only slightly to .16% from 13% at fiscal year-end 2008.Our borrowers are not immune to the current economic conditions, but our rigorous management of our lending portfolio has allowed us to grow our interest earning assets while managing the risk. Looking ahead, there are still many challenges for our company.Our commitment to our shareholders is to remain focused on delivering solid earnings while showing controlled andwell-managed growth. We also had a change in senior management in October.Management, along with the Board of Directors, is actively working on ensuring that we have the right team in place to support our strategy. We thank you for continued support. /s/ Richard McHugh /s/ Tim Cruciani Richard McHugh Tim Cruciani Chairman President 1 SELECTED CONSOLIDATED FINANCIAL INFORMATION The summary information presented below under "Selected Financial Condition Data" and "Selected Operations Data" for, and as of the end of, each of the years indicated below ended September 30 is derived from our audited financial statements.The following information is only a summary and you should read it in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operation" beginning on page 4 and our financial statements and notes thereto beginning on page 34. September 30, 2009 2008 2007 2006 2005 (In Thousands) Selected Financial Condition Data: Total assets $ 575,406 $ 480,036 $ 386,113 $ 283,990 $ 245,707 Loans receivable, net 440,545 368,518 320,027 258,467 217,931 Other interest-bearing deposits 2,458 371 371 959 1,444 Securities available for sale 56,215 61,776 39,592 782 2,088 Deposits 409,311 297,243 207,734 186,711 177,469 Total borrowings 106,805 110,245 96,446 61,200 36,200 Stockholders' equity(1) 55,365 68,476 78,149 30,082 29,553 Year Ended September 30, 2009 2008 2007 2006 2005 (In Thousands) Selected Operations Data: Total interest income $ 30,940 $ 26,734 $ 19,346 $ 15,311 $ 11,926 Total interest expense 14,688 14,139 8,889 7,221 3,992 Net interest income 16,252 12,595 10,457 8,090 7,934 Provision for loan losses 1,369 721 470 251 414 Net interest income after provision for loan losses 14,883 11,874 9,987 7,839 7,520 Fees and service charges (1,640 ) 1,352 1,262 1,243 1,160 Gain (Loss) on sales of loans, mortgage-backed securities and investment securities (7,236 ) 27 Other non-interest income 366 357 464 387 861 Total non-interest income (loss) (5,230 ) 1,709 1,726 1,657 2,021 Total non-interest expense 14,925 11,101 10,522 8,741 7,806 Income (loss) before taxes (5,272 ) 2,482 1,191 755 1,735 Income tax provision (benefit) (2,089 ) 1,008 448 309 684 Net income (loss) $ (3,183 ) $ 1,474 $ 743 $ 446 $ 1,051 Basic and diluted earnings per share $ (0.59 ) $ 0.24 $ 0.11 $ 0.06 $ 0.18 2 Selected Financial Ratios and Other Data September 30, 2009 2008 2007 2006 2005 Performance Ratios Return on assets (ratio of net income (loss) to average total assets) (0.60 %) 0.34 % 0.22 % 0.17 % 0.56 % Return on equity (ratio of net income (loss) to average equity) (5.18 %) 2.00 % 1.09 % 1.50 % 4.87 Interest rate spread information Average during period 2.98 % 2.44 % 3.07 % 3.28 % 4.28 % End of period 3.53 % 3.31 % 3.05 % 3.11 % 3.92 % Net interest margin 3.28 % 3.02 % 3.77 % 3.54 % 4.19 % Ratio of operating expense to average total assets 2.83 % 2.56 % 3.14 % 3.30 % 4.12 % Ratio of average interest-bearing assets to average interest-bearing liabilities 1.10 % 1.17 % 1.24 % 1.09 % 1.11 % Quality Ratios Non-performing assets to total assets at end of period 1.12 % 0.68 % 0.43 % 0.63 % 0.29 % Allowance for loan losses to non-performing loans 33.25 % 36.62 % 60.92 % 60.07 % 118.26 % Allowance for loan losses to net loans 0.44 % 0.32 % 0.29 % 0.32 % 0.37 % Capital Ratios Equity to total assets at end of period 9.62 % 14.26 % 20.24 % 10.59 % 12.03 % Average equity to average assets 11.82 % 17.04 % 21.42 % 11.26 % 11.40 % Other Data Number of full-service offices 26 18 12 12 12 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and interest-bearing deposits with other financial institutions, and the interest we pay on our interest-bearing liabilities, consisting primarily of savings accounts, money market accounts, time deposits and borrowings.Our results of operations are also affected by our provision for loan losses, non-interest income (including the effect of impairment charges) and non-interest expense.Non-interest income consists primarily of service charges on deposit accounts, insurance commissions and loan fees and is offset by any impairment charges on our securities portfolio.Non-interest expense includes salaries and employee benefits, occupancy, equipment, data processing costs and deposit insurance premiums.Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Evolution of Business Strategy and History Citizens Community Bancorp, Inc. ("Bancorp" or the "Company") is a Maryland chartered corporation that was incorporated on June 27, 2006, to facilitate the conversion of Citizens Community MHC, a federally chartered mutual holding company ("MHC") from a mutual to a stock form of organization.Bancorp has no significant assets other than 100% of the stock of its wholly owned subsidiary, Citizens Community Federal (the "Bank"), the net cash proceeds remaining from the conversion and a loan due from Bancorp's employee stock ownership plan. Historically, Citizens Community Federal was a federal credit union. Citizens Community Federal accepted deposits and made loans to members who lived, worked or worshiped in the Wisconsin counties of Chippewa and Eau Claire, and parts of Pepin, Buffalo and Trempealeau. Members included businesses and other entities located in these communities, and members and employees of the Hocak Nation. In December 2001, Citizens Community Federal converted to a federal mutual savings bank in order to better serve its customers and the local community through the broader lending ability of a federal savings bank, and to expand its customer base beyond the limited field of membership permitted for credit unions. As a federal savings bank, Citizens Community Federal has expanded authority in structuring residential mortgage and consumer loans, and it has the ability to make commercial loans, although the Bank does not currently have any immediate plans to commence making commercial loans. On March 29, 2004, Citizens Community Bancorp ("CCB"), MHC's former stock holding company, was formed as a federally chartered holding company for the purpose of acquiring all of the common stock of Citizens Community Federal concurrent with its reorganization and stock issuance plan.In doing so, CCB became the majority-owned subsidiary of Citizens Community MHC. 4 On July 1, 2005, Community Plus Savings Bank, Rochester Hills, Michigan, was acquired through a merger with and into Citizens Community Federal.At June 30, 2005, Community Plus Savings Bank had total assets of $46.0 million and deposits and other liabilities of $41.8 million, prior to purchase accounting adjustments. On October 31, 2006, Citizens Community MHC completed its reorganization into stock form and Bancorp succeeded to the business of CCB.The outstanding shares of common stock of the former mid-tier stock holding company (other than shares held by MHC which were canceled) were converted into 1,826,380 shares of common stock of the Company.As part of the second-step mutual to stock conversion transaction, the Company sold a total of 5,290,000 shares to eligible depositors of the Bank in a subscription offering at $10.00 per share, including 341,501 shares purchased by the Company's employee stock ownership plan with funds borrowed from the Company. The Bank operates 26 full-service offices - nine stand-alone locations and 17 in-store Wal-Mart Supercenter branches. We acquired a branch in Chippewa Falls, Wisconsin, in November 2002, as well as a branch in Mankato, Minnesota, in November of 2003, opened a new branch office in Oakdale, Minnesota, on October 1, 2004, and acquired Community Plus Savings Bank's Lake Orion and Rochester
